UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 10-KSB (Mark One) o ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from July 1, 2006to December 31, Commission file number: 000-30805 DUTCH GOLD RESOURCES, INC. (formerly Small Town Radio, Inc.) (Name of Small Business Issuer in Its Charter) Nevada (State or other jurisdiction of incorporation or organization) 58-2550089 (I.R.S. Employer
